NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         DEC 10 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 20-50003

                Plaintiff-Appellee,              D.C. No. 3:10-cr-03256-WQH-1

 v.
                                                 MEMORANDUM*
DAVID C. JACQUOT,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                           Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      David C. Jacquot appeals from the district court’s order denying his motion

for transfer of his supervised release to the District of Idaho. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      A district court has discretion whether to transfer to another district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction over a person on supervised release pursuant to 18 U.S.C. § 3605. See

United States v. Ohler, 22 F.3d 857, 858-59 (9th Cir. 1994). The district court’s

conclusion that its familiarity with the facts of Jacquot’s case counseled against

transfer here was not “illogical, implausible, or without support in inferences that

may be drawn from the record.” United States v. Hinkson, 585 F.3d 1247, 1262

(9th Cir. 2009) (en banc). Thus, the district court reasonably exercised its

discretion to deny transfer. Moreover, Jacquot has not shown that the district

court’s denial deprived him of access to the court; Jacquot’s assertion that he will

not be able to litigate effectively in the Southern District of California a yet-to-be-

filed motion for early termination of supervision is entirely speculative.

      AFFIRMED.




                                           2                                     20-50003